Temple, J.,
concurring.—I concur. The provisions of the code with reference to contesting probate of wills are very peculiar. The enumerated grounds of contest all consist in merely negativing the allegations of jurisdictional facts which the petitioner is bound to aver and prove. All these facts must be found and certified by the court, whether there be a contest or not. The burden of establishing them would naturally be on the petitioner. Yet the statute provides that, in the case of a contest, the contestant shall be plaintiff and the petitioner defendant, thus compelling the contestant to assume the affirmative. The contest need not cover all the jurisdictional facts; still the court must find upon all. Evidently it is not contemplated that the evidence given upon the trial, of the contest should be all the evidence submitted. Section 1317, Code of Civil Procedure, provides that the court shall be satisfied from the proof taken, or from the facts found by the jury. Now, the contest may include all the facts which the court is required to certify to upon admitting the will to probate. *573If upon a trial of a contest before a jury the contestant offered no evidence, since the burden of proof is upon him, the jury would be compelled to find all the facts against him and in favor of the petitioner. In that case the court, if the contest is all there is. before the court, might base the probate entirely upon findings made in the absence of proof. This was certainly never intended.
The same procedure is made applicable to a contest after the will has been admitted to probate, as before. In both, the contestant has the laboring oar, as though he is attacking something which he must overcome by affirmative proof. Under such circumstances, I think the theory of the statute must be, that the contest begins after the petitioner has made his prima facie. case. In such case the burden would naturally be on the contestant, and all the provisions consistent and harmonious.
In case there is no contest, the petitioner is still required to introduce evidence to establish all the jurisdictional facts. If a contest is inaugurated and the allegations of the contestant are not denied, there is no provision for a default. In fact, considering the nature of the proceeding, and that the. usual case is, that there are minors or absent heirs, we should be surprised if anything was taken by default and without proof. When, therefore, the allegations of the contestant are not denied, the petitioner first makes his proof, and then the contestant proceeds, without the presence of the petitioner, to establish his grounds of contest. If he fail in this, the will will be admitted to probate, although no issue was made by denying his ground of contest. On the other hand, if, having heard the proof on the part of the petitioner, the court is then prepared to refuse probate of the will, there would be no occasion to try the contest.